Plaintiff in error, E.B. Thomason, was convicted of manslaughter in the first degree, and his punishment assessed at imprisonment in the penitentiary for a period of 25 years, upon an information charging that in Alfalfa county on the 20th day of November, 1920, he did kill and murder one Joe Jackson by shooting him with a revolver. From the judgment rendered on the verdict on the 16th day of March, 1921, an appeal was perfected by filing in this court on September 14, 1921, a petition in error with case-made. Since the appeal was taken and before the final submission of the cause, the plaintiff in error departed this life as shown by the motion of his attorney of record.
In a criminal prosecution, the purpose of the proceedings being to punish the accused, the action must necessarily abate upon his death, and, where it is made to appear that the plaintiff in error has died pending the determination of the appeal, the cause will be abated. *Page 172 
It is therefore considered, adjudged, and ordered that the proceedings in the above-entitled cause do abate, with direction to the trial court to enter its appropriate order to that effect.
MATSON, P.J., and BESSEY, J., concur.